Title: To James Madison from John Delafield, 5 July 1805 (Abstract)
From: Delafield, John
To: Madison, James


          § From John Delafield. 5 July 1805, New York. “In behalf of the United Insurance Company in the City of Newyork, I have the honor to transmit to you an account of Captures illegally made by certain french Privateers, of property insured by the said Company. We have no reason to believe that the property was ever condemned by any competent tribunal, on the contrary we apprehend the same was converted to the private use of the Captors, without the form of a judicial proceeding.
          “Captures of a similar nature having frequently occurred, the United Insurance Company have felt it their duty to transmit to the Government of the United States a correct Statement of the circumstances, accompanying the violation of our Neutral Commerce, and a full detail of the Facts will be found in the enclosed Documents. They confide in the wisdom & justice of Government to adopt all necessary measures for their indemnity for past injuries, and for their security against future ones of a similar nature.”
        